               IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA


CHRISTOPHER JUSTUS FRENCH,                    )
                                              )
                           Plaintiff,         )
                                              )
             vs.                              )       No. CIV-19-32-C
                                              )
OKLAHOMA COUNTY DETENTION                     )
CENTER,                                       )
                                              )
                           Defendant          )

             ORDER ADOPTING REPORT AND RECOMMENDATION

      Plaintiff brought the present action pursuant to 42 U.S.C. § 1983, seeking

recompense for alleged violations of his Constitutional rights while a pretrial detainee.

Consistent with the provisions of 28 U.S.C. § 636(b)(1)(B), this action was referred to

United States Magistrate Judge Gary M. Purcell. Judge Purcell entered a Report and

Recommendation (“R&R”) on January 31, 2019.               In the R&R Judge Purcell

recommended the Complaint be dismissed without prejudice as Plaintiff had named an

improper party as Defendant. In response to the R&R, Plaintiff has filed an Amended

Complaint naming a new Defendant, as well as an Objection to the R&R.

      The filing of the Amended Complaint nullifies the arguments raised in the

Objection. Further, the Court finds that by filing the Amended Complaint, Plaintiff

accepted the findings set forth in the R&R.

      Accordingly, the Court adopts, in its entirety, the Report and Recommendation of

the Magistrate Judge (Dkt. No. 9). However, as Plaintiff has already filed an Amended
Complaint (Dkt. No. 10), that document MOOTS Defendant’s Motion to Dismiss (Dkt.

No. 5). This matter is returned to Judge Purcell for further proceedings consistent with

the original Order of Referral.

       IT IS SO ORDERED this 14th day of February, 2019.




                                           2
